Citation Nr: 1120528	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-28 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint and disc disease of the lumbar spine, claimed as L3-5 and chronic pain syndrome.

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint and disc disease of the cervical spine, claimed as chronic pain syndrome with history of C-7 radiculopathy.

3.  Entitlement to an initial evaluation in excess of 10 percent for retropatellar pain syndrome of the right knee.  

4.  Entitlement to an initial compensable evaluation for meralgia paresthetica of the left thigh.  

5.  Entitlement to service connection for restlessness and pain of the left foot, to include as secondary to a service-connected disability.

6.  Entitlement to service connection for dysesthesia and facial pain.

7.  Entitlement to service connection for warts of the right arm, left leg, and left hand.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1987 to April 2008.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah as part of the Benefits Delivery at Discharge (BDD) program.  (The Veteran's appeal was transferred to the Board from the RO in Denver, Colorado.)  

The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The Veteran requested a BVA hearing in connection with the current claims.  The hearing was scheduled and subsequently held in April 2010 and the hearing transcript is of record.  The Veteran submitted additional evidence following the conclusion of the hearing.  The submission of this evidence was accompanied by a waiver of RO jurisdiction.

The Veteran was also awarded service connection for lupus erythematosus, manifested by recurrent rashes, initially claimed as rosacea and pruritis of the face, in a rating decision dated June 2009.  The RO evaluated the Veteran's lupus as 10 percent disabling, effective May 1, 2008.  The Veteran was notified of this decision and provided his appellate rights.  In July 2009, the Veteran requested an increased rating for his service-connected lupus.  The RO subsequently issued a rating decision in May 2010 which continued the Veteran's 10 percent evaluation for lupus.  Of particular note, the RO re-phrased the service-connected disability as systemic lupus erythematosus and Sjogren's syndrome, manifested by recurrent rashes.  The Veteran was notified of this decision and provided his appellate rights.  The Veteran filed a timely Notice of Disagreement on this issue in June 2010 and the RO issued a Statement of the Case in February 2011.  To date, however, the record before the Board does not contain a Substantive Appeal.  Consequently, this issue is not before the Board for appellate consideration at this time.  

The issues of (1) entitlement to an initial evaluation in excess of 10 percent for degenerative joint and disc disease of the lumbar spine; (2) entitlement to an initial evaluation in excess of 10 percent for degenerative joint and disc disease of the cervical spine; and (3) entitlement to service connection for restlessness and pain of the left foot, to include as secondary to a service-connected disability, are addressed in the REMAND portion of the decision below. 


FINDING OF FACT

On April 19, 2010, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, requested in writing and on the record at the BVA hearing withdrawal of the appeal for entitlement to an initial evaluation in excess of 10 percent for retropatellar pain syndrome of the right knee, entitlement to an initial compensable evaluation for meralgia paresthetica of the left thigh, entitlement to service connection for dysesthesia and facial pain, and entitlement to service connection for warts of the right arm, left leg, and left hand.   


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran on the issues of entitlement to an initial evaluation in excess of 10 percent for retropatellar pain syndrome of the right knee, entitlement to an initial compensable evaluation for meralgia parestheticao of the left thigh, entitlement to service connection for dysesthesia and facial pain, and entitlement to service connection for warts of the right arm, left leg, and left hand are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  

On April 19, 2010, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, requested in writing and on the record at the BVA hearing withdrawal of the appeal for entitlement to an initial evaluation in excess of 10 percent for retropatellar pain syndrome of the right knee, entitlement to an initial compensable evaluation for meralgia paresthetica of the left thigh, entitlement to service connection for dysesthesia and facial pain, and entitlement to service connection for warts of the right arm, left leg, and left hand.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal as to these issues and it is dismissed as to those issues.


ORDER

The appeal of entitlement to an initial evaluation in excess of 10 percent for retropatellar pain syndrome of the right knee is dismissed.  

The appeal of entitlement to an initial compensable evaluation for meralgia paresthetica of the left thigh is dismissed.  

The appeal of entitlement to service connection for dysesthesia and facial pain is dismissed.

The appeal of entitlement to service connection for warts of the right arm, left leg, and left hand is dismissed.   


REMAND

With respect to the remaining issues, a preliminary review of the record discloses a need for further development prior to further appellate review.  In this regard, the Board is of the opinion that there is insufficient medical evidence of record to decide the claims.

The Veteran contends that his service-connected lumbar and cervical spine disabilities are worse than initially rated and that this decline warrants higher initial disability ratings.  The Veteran also asserts that he has restlessness and pain in the left foot.  Although the Veteran's claim of entitlement to service connection for restlessness and pain in the left foot was originally adjudicated as a direct service connection claim, testimony elicited from the Veteran at the BVA hearing made clear that he sought compensation for these symptoms on a secondary basis as a consequence of his service-connected disabilities.  For the foregoing reason, the Board has re-phrased the issue on appeal as entitlement to service connection for restlessness and pain of the left foot, to include as secondary to a service-connected disability.

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Preliminarily, the Board notes that there is conflicting evidence of record regarding the extent to which the Veteran's service-connected lumbar spine and cervical spine disabilities result in radiculopathic symptoms, if any. 

Service treatment records (STRs) dated April and May 2004 as well as April 2007 document radicular symptoms in the lumbar spine and cervical spine.  The Veteran's most recent VA examination was conducted in April 2009.  The examiner at that time noted evidence of radiculopathy in the left lower extremity to the level of the knee, and at times, to the level of the foot with paresthesias involving the left lower extremity.  No evidence of cervical spine radiculopathy was found.  

Similarly, private examiners in March 2009 and April 2010 noted that the Veteran had neurologic or radicular symptoms, including tingling, burning, and severe stabbing pain in the left lower extremity as well as numbness in the arms.  These symptoms were attributed in part to the Veteran's low back pain, lumbar spinal stenosis, and/or lumbar pathology.  See Dr. Corbett's March 2009 statement; April 2010 statement from M. LaFayette, FNP.  Electromyographic (EMG) studies performed throughout the pendency of the claim also showed varied results ranging from normal (May 2007 and April 2010), to mild right and severe left carpal tunnel syndrome (April 2008 and August 2009), to mild sensory axonal peripheral neuropathy of the left lower extremity (July 2008).

In addition, a March 2010 physical therapy assessment concluded that the Veteran's paresthesias "may be" related to his lumbar pathology, lupus, or antero-lateral cut nerve involvement secondary to hernia surgery.  In light of these competing perspectives, the Board finds that a new VA examination is necessary to assess the nature and severity of the Veteran's lumbar spine and cervical spine disabilities as well as the residuals thereof.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996). 
    
The Veteran also receives medical care through TRICARE and VA.  VA is required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the RO should request all VA medical records pertaining to the Veteran, not already of record, since his discharge from service and TRICARE medical records pertaining to the Veteran that are dated from October 18, 2008.  In addition, the Veteran should be contacted and asked to identify any and all VA and non-VA sources of treatment for his service-connected lumbar spine and cervical spine disabilities (and residuals thereof) that are not already of record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all VA and non-VA sources of treatment for his service-connected lumbar spine and cervical spine disabilities (and residuals thereof) that are not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  All efforts to obtain these records should be fully documented.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2.  Associate with the claims folder VA medical treatment records pertaining to the Veteran since his discharge from service and TRICARE medical treatment records pertaining to the Veteran from October 18, 2008.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

3.  After all of the above development is completed, the Veteran should be afforded an examination to assess the severity and manifestations of his service-connected lumbar spine and cervical spine disabilities.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and following this review and the examination, the examiner is requested to report complaints and clinical findings associated with the service connected lumbar spine and cervical spine disabilities in detail.

In particular, the examiner is asked to include a discussion about the ranges of motion of the lumbar spine and cervical spine.  The examiner should also state whether the lumbar spine and/or cervical spine disability is manifested by weakened movement, excess fatigability, incoordination, or pain, and if so, whether there is an additional loss of range of motion as a result of these symptoms.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or during flare-ups.  The examiner must articulate these findings with regard to both the lumbar spine and cervical spine.  The examiner is asked to discuss the nature and severity of incapacitating episodes, if any.  

The examiner is also asked to discuss the nature and etiology of any other associated neurologic abnormalities, including but not limited to bowel or bladder impairment.  The examiner is also specifically asked to comment on the significance, if any, of the Veteran's claimed disability of the left foot (manifested by restlessness and pain) in reaching this conclusion.  In this regard, the examiner is further asked to reconcile the discrepancies discussed above regarding the extent to which the Veteran's service-connected lumbar spine and cervical spine disabilities resulted in radiculopathic symptoms. 
  
In the alternative and with respect to the Veteran's claimed disability of the left foot (manifested by restlessness and pain), the examiner is also asked to express an opinion as to whether these radiculopathic symptoms (to include any left foot disability diagnosed at the time of the examination) are proximately due to, the result of, or caused by the Veteran's service-connected disabilities (i.e., degenerative joint and disc disease of the lumbar spine, degenerative joint and disc disease of the cervical spine, retropatellar pain syndrome of the right knee, systemic lupus erythematosus and Sjogren's syndrome, bilateral carpal tunnel syndrome, and/or meralgia paresthetica, left thigh).  If not, the examiner is then asked to express an opinion as to whether the claimed disability of the left foot is aggravated by (i.e., permanently worsened) his service-connected disabilities.  In reaching these conclusions, the examiner is asked to reconcile the discrepancies discussed above regarding the extent to which the Veteran's service-connected lumbar spine and cervical spine disabilities resulted in radiculopathic symptoms.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

4.  The RO/AMC should consider whether the Veteran is entitled to a separate evaluation for any neurological residuals of his service connected degenerative joint and disc disease of the lumbar spine and degenerative joint and disc disease of the cervical spine. 

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


